DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1 and 3–7 is/are pending.
Claim(s) 2 is/are canceled.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0098803 A1.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites the limitation "an upper housing with a first introduction outlet." The original disclosure does not describe an upper housing 11 including a first introduction outlet. The original disclosure describes an upper housing 11 including a first introduction inlet 1 (FIG. 2, [0032]). Emphasis added.
Claim 7 recites the limitation "wherein the second container includes … a second introduction outlet." The original disclosure does not describe a second container 30 including a second introduction outlet. The original disclosure describes a second container 30 including a second discharge outlet 4 (e.g., FIG. 2, [0050]). Emphasis added.
Therefore, claim 7 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim(s) 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "wherein the internal space portion of the second container is formed by joining a flange at an opening end of the second container to a flange provided at an outer periphery on the lower housing" in lines 11–13. It is unclear if "a flange" recited in line 12 is further limiting "a flange recited in line 11.

Allowable Subject Matter
Claim(s) 1 and 3–6 is/are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Handgraetinger et al. (US 2014/0227618 A1, hereinafter Handgraetinger).
Handgraetinger discloses a gas and liquid separator (3, [0024]) comprising a first separating portion (42) configured to separate a liquid droplet from a first exhaust gas discharged from a negative electrode (5) of a fuel cell (4, [0034]); a first container (19) accommodating the first separating portion (42) in an internal space portion of the first container (19, [0034]); a first storage reservoir (11) provided at a lower portion of the first container (19) and storing water flowing down from the first separating portion (42, [0025]); a second container (40) provided at a lower side of the first storage reservoir (11) to be adjacent to the first storage reservoir (11, [0033]); a second storage reservoir (27) provided at a lower portion of the second container (40, [0034]); and a valve apparatus (14) including a valve (14) discharging the water stored in the first storage reservoir (11) when the valve is open (FIG. 2, [0033]), wherein a second exhaust gas discharged from a positive electrode (6) of the fuel cell (4) flows in an internal space portion of the second container (40, [0030]), and the water discharged from the first storage reservoir (11) is stored in the second storage reservoir (27, [0033]).
Handgraetinger does not disclose, teach, or suggest the following distinguishing feature(s):
A gas and liquid separator comprising a driving portion configured to open and close a valve apparatus, the driving portion being arranged between a first container and a second container, and the driving portion being arranged outside the first container and outside the second container.

Response to Arguments
Applicant's arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hosoi (US 2019/0363375 A1) discloses a gas and liquid separator (50, FIG. 2) comprising a driving portion (524) configured to open and close a valve apparatus (52, [0035]), the driving portion (524) being arranged between a first container (51) and a second container (53), and the driving portion (524) being arranged outside the first container (51) and outside the second container (53, [0034]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725